Exhibit M/I HOMES, INC. AMENDED AND RESTATED DIRECTOR DEFERRED COMPENSATION PLAN Section 1.PURPOSE - The Company desires and intends to recognize the value to the Company and its Affiliates of the past and present services of its Directors, to encourage their continued service to the Company and its Affiliates and to be able to attract and retain superior Directors by adopting and implementing this Plan to provide such Directors an opportunity to defer compensation otherwise payable to them from the Company and/or its Affiliates.In addition, the Company desires to allow such Directors an opportunity to invest in the Common Shares of the Company by providing that amounts deferred under this Plan will be used to purchase such Common Shares.The Plan was initially adopted effective May 1, 1997 and is amended and restated in its entirety effective August 28, Section 2.CERTAIN DEFINITIONS - The following terms will have the meanings provided below. “Additions” means the credits applied to Deferred Compensation Accounts as provided in Section 4 hereof. “Affiliate” means all persons with whom the Company would be considered a single employer under Sections414(b) and (c) of the Code. “Amendment to Deferral Notice” has the meaning specified in Section 5(B) of the Plan. “Annual Retainer” means, with respect to any calendar year or other period, the fixed retainer which, absent an election to defer hereunder, would be payable to a Participant for services rendered to the Board or its committees during those pay periods beginning in the given calendar year or other period. “Beneficiary” means the person or persons designated in writing as such and filed with the Company at any time by a Participant.Any such designation may be withdrawn or changed in writing (without the consent of the Beneficiary), but only the last designation on file with the Company shall be effective. “Board” means the Board of Directors of the Company. “Code” means the Internal Revenue Code of 1986, as may be amended from time to time. “Common Shares” means the common shares of the Company, par value $.01. “Company” means M/I Homes, Inc., an Ohio corporation, and any successor entity. “Deferral Notice” has the meaning specified in Section 4(B)(i) of the Plan. “Deferred Compensation Account” means the separate Deferred Compensation Account established for each Participant pursuant to Section 4 of the Plan. “Director” means any director of the Company who receives compensation from the Company for his services as a director. “Eligible Compensation” means, to the extent applicable to any given Participant, the Annual Retainer and all Meeting Fees.The extent to which a given Participant may defer a given component of Eligible Compensation shall be based upon such Participant’s eligibility to receive the given component of Eligible Compensation (as determined under applicable agreements and pay practices of the Company or any applicable Affiliate) and the provisions and limitations applicable to the given component as provided under this Plan. “Fair Market Value” of the Common Shares means the closing price of the Common Shares on any national securities exchange on which the Common Shares are then listed on the applicable date. “Grandfathered Amount” means the portion, if any, of a Participant’s Deferred Compensation Account that was earned and vested (within the meaning of Section 409A of the Code and the Treasury Regulations promulgated thereunder) under the Plan before January 1, 2005 and any earnings (whether actual or notional) attributable to such portion of the Participant’s Deferred Compensation Account (within the meaning of Section 409A of the Code and the Treasury Regulations promulgated thereunder) and any earnings (whether actual or notional) thereon. “Meeting Fees” means, with respect to any calendar year or other period, the fees for attendance at meetings of the Board or its committees (exclusive of expenses) which, absent an election to defer hereunder, would be payable to a Participant during the given calendar year or other period. “Participant” has the meaning specified in Section 3 of the Plan. “Plan” means the M/I Homes, Inc.
